DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and the species Compound I-17 in the reply filed on May 31, 2022, is acknowledged.
Claims 67, 75-76, 79, and 81-82 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The elected species was searched and prior art was found on Compound I-17, which reads on 1, 15-16, 19-20, 34, 38, 61, 64-66, and 83,  and an additional species that reads on claims 1, 15-16, 19-20, 34, 38, 61, and 64-66. The search was not extended further in accordance with MPEP § 803.02.
Claims 21, 27, and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15-16, 19-20, 34, 38, 61, and 66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boonyarattanakalin et al. (“A Synthetic Mimic of Human Fc Receptors:  Defined Chemical Modification of Cell Surfaces Enables Efficient Endocytic Uptake of Human Immunoglobulin-G,” J. Am. Chem. Soc. 2006, 128, 35, 11463–11470).
Boonyarattanakalin et al. teach an agent comprising a peptide that binds the Fc region of human IgG joined to the membrane anchor, N-alkyl-3β-amino-5α-cholestane via a linker (p. 11464, col. 2):

    PNG
    media_image1.png
    1092
    500
    media_image1.png
    Greyscale

With respect to claim 61, the cyclic peptide that binds the Fc region of human IgG is the antibody binding moiety, the membrane anchor is the target binding moiety and the linker is the optional linker. Therefore, the Synthetic Fc receptor (1) anticipates claim 61.
	With respect to claim 66, Boonyarattanakalin et al. teach the compound in a composition with the pharmaceutically acceptable carrier 1% DMSO (p. 11469, col. 2).
	With respect to claim 1, the Synthetic Fc receptor (1) is a compound of Formula I, Formula II and Formula III. 
With respect to Formula I, the cyclic peptide that binds the Fc region of human IgG is the ABT, the membrane anchor is the TBT and the linker is L.
With respect to Formula II, Synthetic Fc receptor (1) contains the peptide WHLGELV which corresponds to the bracketed amino acid in Formula II wherein m is 7, R6 is H, R5’ is H, and R5 is the side chain of W, H, L, G, E, L, and V, respectively. N-terminal to the peptide WHLGELV is alanine, which corresponds to R4 is H, R3’ is H, and R3 is the side chain of A. C-terminal to the peptide WHLGELV is tryptophan, which corresponds to R2 is H, R1’ is H, and R1 is the side chain of W. The portion of the Synthetic Fc receptor (1) corresponding to L1 is N-terminal dipeptide Glu-Cys and the C-terminal dipeptide Cys-Thr, wherein the dipeptides are linked by a disulfide. This structure joins the antibody-binding peptide to the linker-target-binding moiety.
With respect to Formula III, Synthetic Fc receptor (1) contains the peptide DCAWHLGELVWCT which corresponds to the bracketed amino acid in Formula III wherein o is 13, R8 is H, R7’ is H, and R7 is the side chain of E, C, A, W, H, L, G, E, L, V, W, C, and T, respectively. R9 is H, the membrane anchor is the TBT and the linker is L3.
With respect to claim 15, the Synthetic Fc receptor (1) is a compound of Formula I-a wherein a is 1, t is 0, (Xaa) is the peptide DCAWHLGELVWCT, z is 13, L is the linker of 1, the TBT is the membrane anchor, and b is 1. 
With respect to claim 16, the Synthetic Fc receptor (1) is a compound of Formula I-b wherein a1 is 1, Rc is La-R’ wherein La is a covalent bond and R’ is R, wherein R is H, ((Xaa) is the peptide DCAWHLGELVWCT, z is 13, a is 1, L is the linker of 1, the TBT is the membrane anchor, b is 1 and a2 is 0. 
With respect to claim 19, in Synthetic Fc receptor (1), a is 1.
With respect to claim 20, in Synthetic Fc receptor (1), b is 1.
With respect to claim 34, the Synthetic Fc receptor (1) comprises the peptide DCAWHLGELVWCT, wherein the two cysteines at X2 and X12 are connected by a disulfide bond, which corresponds to Lb being a C2 heteroaliphatic having two heteroatoms. The peptide comprises AWHLGELVWC which corresponds to -X3X4X5X6X7X8X9X10X11X12-, wherein X4 is the aromatic amino acid W, X5 is the positively charged amino acid H, X8 is the negatively charged amino acid E, and X11 is the aromatic amino acid W.
With respect to claim 38, the Synthetic Fc receptor (1) comprises the peptide DCAWHLGELVWCT, which corresponds to - X2X3X4X5X6X7X8X9X10X11X12-, wherein the two cysteines at X2 and X12 are connected by a disulfide bond, which corresponds to Lb being a C2 heteroaliphatic having two heteroatoms. X5 is the positively charged amino acid H, X8 is the negatively charged amino acid E, and X11 is the aromatic amino acid W.

Claims 1, 15-16, 19-20, 34, 38, 61, and 64-66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2014227176A.
JP2014227176A teaches an agent comprising a peptide that binds the Fc region of human IgG joined to the tumor-targeting ligand folic acid via a linker (page 3, formula 1):

    PNG
    media_image2.png
    200
    73
    media_image2.png
    Greyscale

With respect to claim 61, the peptide that binds the Fc region of human IgG is the antibody binding moiety, the folic acid is the target binding moiety and the linker is the optional linker. Therefore, the compound (1) anticipates claim 61.
	With respect to claims 64-65, JP2014227176A teaches the compound (1) in a complex with an Fc region and an Fc receptor (Figure 1; invention aspect [14]).
	With respect to claim 66, JP2014227176A teaches the compound (1) in a composition with a pharmaceutically acceptable carrier (English machine translation p. 5, second to last paragraph).
	With respect to claim 1, the compound (1) of JP2014227176A is a compound of Formula I, Formula II and Formula III. 
With respect to Formula I, the cyclic peptide that binds the Fc region of human IgG is the ABT, the folic acid is the TBT and the linker is L.
With respect to Formula II, compound (1) contains the peptide WHLGELV which corresponds to the bracketed amino acid in Formula II wherein m is 7, R6 is H, R5’ is H, and R5 is the side chain of W, H, L, G, E, L, and V, respectively. N-terminal to the peptide WHLGELV is alanine, which corresponds to R4 is H, R3’ is H, and R3 is the side chain of A. C-terminal to the peptide WHLGELV is tryptophan, which corresponds to R2 is H, R1’ is H, and R1 is the side chain of W. The portion of the compound (1) corresponding to L1 is N-terminal dipeptide Glu-Cys and the C-terminal dipeptide Cys-Thr, wherein the dipeptides are linked by a disulfide. This structure joins the antibody-binding peptide to the linker-target-binding moiety.
With respect to Formula III, compound (1) contains the peptide DCAWHLGELVWCT which corresponds to the bracketed amino acid in Formula III wherein o is 13, R8 is H, R7’ is H, and R7 is the side chain of E, C, A, W, H, L, G, E, L, V, W, C, and T, respectively. R9 is H, the folic acid is the TBT and the linker is L3.
With respect to claim 15, the compound (1) is a compound of Formula I-a wherein a is 1, t is 0, (Xaa) is the peptide DCAWHLGELVWCT, z is 13, L is the linker of 1, the TBT is the folic acid, and b is 1. 
With respect to claim 16, the compound (1) is a compound of Formula I-b wherein a1 is 1, Rc is La-R’ wherein La is a covalent bond and R’ is R, wherein R is H, ((Xaa) is the peptide DCAWHLGELVWCT, z is 13, a is 1, L is the linker of 1, the TBT is the folic acid, b is 1 and a2 is 0. 
With respect to claim 19, in compound (1), a is 1.
With respect to claim 20, in compound (1), b is 1.
With respect to claim 34, the compound (1) comprises the peptide DCAWHLGELVWCT, wherein the two cysteines at X2 and X12 are connected by a disulfide bond, which corresponds to Lb being a C2 heteroaliphatic having two heteroatoms. The peptide comprises AWHLGELVWC which corresponds to -X3X4X5X6X7X8X9X10X11X12-, wherein X4 is the aromatic amino acid W, X5 is the positively charged amino acid H, X8 is the negatively charged amino acid E, and X11 is the aromatic amino acid W.
With respect to claim 38, the compound (1) comprises the peptide DCAWHLGELVWCT, which corresponds to - X2X3X4X5X6X7X8X9X10X11X12-, wherein the two cysteines at X2 and X12 are connected by a disulfide bond, which corresponds to Lb being a C2 heteroaliphatic having two heteroatoms. X5 is the positively charged amino acid H, X8 is the negatively charged amino acid E, and X11 is the aromatic amino acid W.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 15-16, 19-20, 34, 38, 61, 64-66 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over JP2014227176A in view of Patil et al. (“Nanoparticle-mediated simultaneous and targeted delivery of paclitaxel and tariquidar overcomes tumor drug resistance,” Journal of Controlled Release 136 (2009) 21–29) and Kumar et al. (“A Solid-Phase Synthetic Strategy for Labeled Peptides:  Synthesis of a Biotinylated Derivative of the δ Opioid Receptor Antagonist TIPP (Tyr-Tic-Phe-Phe-OH)” Org. Lett. 2003, 5, 5, 613–616).
JP2014227176A teaches compounds capable of inducing antibody-dependent cytotoxicity (ADCC) and complement-dependent cytotoxicity (CDC) without using an antibody drug (English machine translation, p. 2, para. 7). The compound comprises a target recognition unit that binds a target molecule and an Fc recognition unit that binds to an Fc region of an immunoglobulin joined by a linker (English machine translation, p. 2, invention aspects [1]-[2]). The target recognition unit may be a low molecular compound, a saccharide, an aptamer, a peptide or protein that binds to a protein, sugar chain, lipid, or a complex thereof present on the surface of a cell or virus (English machine translation, p. 2, invention aspects [5]-[6]). The Fc recognition part may be a peptide, aptamer, low molecular compound, or a modified form thereof that binds to the Fc region (English machine translation, p. 2, invention aspects [3]-[4]).
JP2014227176A reduces to practice an agent comprising a peptide that binds the Fc region of human IgG joined to the tumor-targeting ligand folic acid via a linker (page 3, formula 1):

    PNG
    media_image2.png
    200
    73
    media_image2.png
    Greyscale

With respect to claim 61, the peptide that binds the Fc region of human IgG is the antibody binding moiety, the folic acid is the target binding moiety and the linker is the optional linker. 
	JP2014227176A does not reduce to practice an embodiment wherein the target recognition unit is biotin as in the elected species I-17. However, JP2014227176A teaches that biotin is an option for the target recognition unit (English machine translation, p. 3, para. 7).
	Patil et al. teach the use of biotin for nanoparticle tumor targeting based on previous studies showing that breast caner cells overexpress biotin receptors (p. 22, col. 1, para. 1).
	It would have been obvious to substitute the folic acid in the compound taught by JP2014227176A with biotin as suggested in that same document and supported by Patil et al. One of ordinary skill in the art would have been motivated to do so in order to make a compound capable of inducing ADCC and CDC that targets biotin-expressing cancer cells. There would have been a reasonable expectation of success given that JP2014227176A teaches that biotin is an option for the target recognition unit (English machine translation, p. 3, para. 7).
	One of ordinary skill in the art would have used techniques known in the art to link the Fc binding peptide of JP2014227176A to the biotin of JP2014227176A and Patil et al. Such techniques include the method taught by Kumar et al. for a general solid-phase synthetic strategy for biotinylated peptides (abstract). The method of Kumar et al. yields a peptide joined to biotin at the C-terminus via a polyethylene glycol diamine (Scheme 1). 
	The resulting compound would be the Fc-binding peptide DCAWHLGELVWCT, wherein the two cysteines are linked by a disulfide bond, joined to biotin via a polyethylene glycol diamine. It would have been obvious to vary and optimize the length of the polyethylene glycol and in doing so one of ordinary skill in the art would arrive at the elected species I-17, satisfying all of the limitations of instant claims 1, 15-16, 19-20, 34, 38, 61, and 83.
With respect to claims 64-65, JP2014227176A teaches the compound (1) in a complex with an Fc region and an Fc receptor (Figure 1; invention aspect [14]). It would have been obvious to use the biotin-containing species in the same manner as taught in JP2014227176A.
	With respect to claim 66, JP2014227176A teaches the compound (1) in a composition with a pharmaceutically acceptable carrier (English machine translation p. 5, second to last paragraph). It would have been obvious to use the biotin-containing species in the same manner as taught in JP2014227176A.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654